Citation Nr: 1450903	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-24 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter-in-law




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to January 1971.  He died in May 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2013, the appellant and her daughter-in-law testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  In June 2014, the Board remanded this matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's appeal was previously before the Board in June 2014 at which time it remanded the claim for service connection for the cause of death for additional development.  Pursuant to the Board's June 2014 remand instructions, a VA physician reviewed the claims file and provided opinions as to the etiology of the Veteran's death.  

Unfortunately, the Board finds that the medical opinions provided by the VA physician in June 2014 are inadequate or do not completely comply with the Board's prior remand instructions.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Consequently, the Board finds that remand is warranted to return the claims file to the June 2014 VA doctor for him to provide adequate medical opinions and explanations for such opinions as set forth below so that the Board can render a fully informed decision as to the claim for service connection for the cause of the Veteran's death.

Initially, in the June 2014 remand instructions, the Board requested an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's service-connected disabilities [residuals of a gunshot wound to the right arm with complete lesion of the radial and ulnar nerve; residuals of a gunshot wound to the right shoulder involving Muscle Group III; residuals of a gunshot wound to the left arm involving Muscle Group VIII; residuals of a gunshot wound to the right arm involving Muscle Group V; residuals of gunshot wound, deep scars right upper and right lower arm, right middle finger, left lower arm and left arm; residual of a gunshot wound, painful scar of the right upper arm; and residuals of a gunshot wound, scar of the right lower arm and right shoulder], caused, materially contributed to, or hastened his death.  In answering this question, the examiner was requested to determine whether the Veteran's service-connected disabilities, involved active processes affecting vital organs that produced debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of hypotension.

In response, the June 2014 VA physician opined that the Veteran's death was not caused by or a result of his service-connected disabilities.  His rationale was that there was no evidence that the Veteran's service-connected conditions resulted in debilitating effects that causally contributed to the Veteran's demise.  The Board finds that such opinion lacks a clear rationale, and is merely a recitation of the Board's question in statement form.  In this regard, the Board specifically requested that a complete rationale should be given for all opinions and conclusions expressed.  The Board finds that such a complete rationale was not provided and that an addendum is required with further explanation specific to the Veteran's service-connected disabilities as identified above. 
  
The Board also finds inadequate the June 2014 VA doctor's response to the question of whether it is at least as likely as not (i.e., probability greater than 50 percent), that the Veteran's nasopharyngeal cancer and oropharyngeal cancer had their clinical onset in service or were otherwise related to active duty, including his conceded in-service exposure to herbicides, or whether they were more likely of post-service onset and unrelated to service and exposure to herbicides/Agent Orange.  In answering this question, the VA physician was asked to address the appellant's testimony that the Veteran's private physician suggested the Veteran's cancer could be related to Agent Orange exposure. 

The Board finds the VA doctor's opinion as to the etiology of the Veteran's nasopharyngeal and oropharyngeal cancers to be inadequate as the physician relied solely on the fact that VA has not recognized an etiological connection between these cancers and Agent Orange and that the conditions did not manifest in service or within a year of discharge.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) in Stefl found this VA examiner's opinion to be inadequate because it did not clearly address direct service connection.  The Court stated that, not only must the medical opinion clearly consider direct service connection, it must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Id. at 123-24. It suggested relevant points that could be discussed include why the examiner finds cited studies persuasive or unpersuasive, whether the veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.  Id. at 124.  Pursuant to Stefl, the Board finds that this opinion is inadequate on its face as it fails to fully consider the Veteran's claim on a direct basis.  Furthermore, the examiner did not fully discuss factors as described by the Court in Stefl in rendering his opinion.  Lastly, the opinion fails to address the appellant's testimony that the Veteran's private physician suggested the Veteran's cancer could be related to exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA physician who provided the June 2014 opinion-if he is available.  If this doctor is not available, the claims folder should be sent to another appropriate VA physician for the requested opinions.  Specifically, after reviewing the claims file (again) and reading both this remand and the Board's June 2014 remand, the VA doctor should reconsider the prior medical opinions and address the following:  

(a) Provide an opinion whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's service-connected disabilities [residuals of a gunshot wound to the right arm with complete lesion of the radial and ulnar nerve; residuals of a gunshot wound to the right shoulder involving Muscle Group III; residuals of a gunshot wound to the left arm involving Muscle Group VIII; residuals of a gunshot wound to the right arm involving Muscle Group V; residuals of gunshot wound, deep scars right upper and right lower arm, right middle finger, left lower arm and left arm; residual of a gunshot wound, painful scar of the right upper arm; and residuals of a gunshot wound, scar of the right lower arm and right shoulder], caused, materially contributed to, or hastened his death.  The examiner should address the service-connected disabilities individually and collectively in responding to the requested opinion. 

The physician should determine whether the Veteran's service-connected disabilities, involved active processes affecting vital organs that produced debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of hypotension.  The doctor is advised that the mere recitation of the Board's question in statement form is an inadequate opinion. 

(b) The physician should also opine whether it is at least as likely as not (i.e., probability greater than 50 percent), that the Veteran's nasopharyngeal cancer and oropharyngeal cancer had their clinical onset in service or were otherwise related to active duty. The doctor should be advised that, as the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides during such service and that the physician must opine as to whether there is a direct relationship between such presumed exposure and any nasopharyngeal and oropharyngeal cancer the Veteran may have or has had as established by the evidence. 

In rendering an opinion as to direct service connection, relevant points that could be discussed include why the doctor finds cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing either cancer, and whether the nasopharyngeal and oropharyngeal cancer has manifested itself in an unusual manner.  In addition, the physician is advised that an opinion based solely on the basis that VA has not recognized a relationship between exposure to herbicides such as Agent Orange and nasopharyngeal and oropharyngeal cancers as well as the fact that such cancers did not manifest within one year after discharge from service is not an adequate opinion.

In answering this question, the physician should address the appellant's testimony that the Veteran's private physician suggested the Veteran's cancer could be related to exposure to Agent Orange. 

(c) The physician should also give a detailed explanation for the reasons for all opinions provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the doctor determines that he cannot provide an opinion without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

2.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  Any additional evidentiary development suggested by the physician should be undertaken so that a definite opinion can be obtained.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Thereafter, readjudicate the claim for service connection for the cause of the Veteran's death.  If this issue is not fully granted, furnish the appellant and her representative a supplemental statement of the case and allow the appropriate time for response before returning the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



